DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CN 203607468.
Regarding claim 1, CN, see figure 1, discloses an aerosol generation device 100 comprising: a case 1 ; a carrier 2  coupled to an inner wall of the case 1; and a plurality of terminals 20 coupled to the carrier 2, and comprising one end that is exposed to outside of the case 1 and contacting with an external power source and another end extending and protruding through the carrier 2 from the one end to inside of the case 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees (U. S. Patent 10,111,470).
Regarding claims 1, 8, 9, Monsees, see figures 18, 19, discloses an aerosol generation device 10 comprising: a case 1802 ; a carrier 1902  coupled to an inner wall of the case 1802; and a plurality of terminals 1901 coupled to the carrier 1902, and comprising one end that is exposed to outside of the case 1802 and contacting with an external power source.  Monsees discloses the claimed invention but does not clear show that another end extending and protruding through the carrier from the one end to inside of the case.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Monsees to provide such feature so as to enable easy engagement of pins to the pcb.  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees (U. S. Patent 10,111,470) in view of JP 2005259690.
Regarding claim 2, Monsees discloses the claimed invention except for the carrier comprises an accommodation portion coupled to the terminal, and the terminals are coupled to the accommodation portion by press fitting or insert injection.  JP, see figure 2 discloses insert molding.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Monsees to provide such features as taught by JP so as to provide for easy manufacture.  For claim 3, 4, Monsees lacks a “support portion” as recited in claims 3, 4.  JP at 8 shows such a support portion.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Monsees to provide such features as taught by JP so as provide for better secure them in the carrier.  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of JP 2005259690.
Regarding claim 2, CN discloses the claimed invention except for the carrier comprises an accommodation portion coupled to the terminal, and the terminals are coupled to the accommodation portion by press fitting or insert injection.  JP, see figure 2 discloses insert molding.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify CN to provide such features as taught by JP so as to provide for easy manufacture.   For claim 3, 4, CN lacks a “support portion” as recited in claims 3, 4.  JP at 8 shows such a support portion.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify CN to provide such features as taught by JP so as provide for better secure them in the carrier.  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Shenkal (U. S. Patent 9,402,422).
Regarding claims 8, 9, CN discloses the claimed invention except for the case comprises a printed circuit board (PCB) comprising a connection portion therein, and the other another end of the terminal terminals is in contact with the connection portion such that the external power source is electrically connected to the PCB through the terminals and the connection portion.  Shenkal discloses at battery and a pcb at 74.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify CN to provide such features as taught by Shenkal so as to provide power to the device.
Allowable Subject Matter
Claims 5-7, 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 5, the applicant’s invention combination including: “the case comprises a nut portion on an inner wall and a screw coupling the base portion and the nut portion” is not taught by Monsees or suggested by other prior art of record.
 Claim 10, the applicant’s invention combination including: “the connection portion is elastic such that, and a pressure equal to or greater than a predetermined level is applied between the other another end and the connection portion toward each other” is not taught by Monsees or suggested by other prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) with the amendment have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831